DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-30, in the reply filed on 7/21/2021 is acknowledged.
Allowable Subject Matter
Claims 17, 23 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16, 18-22, 24-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monforte Duart (US 2015/0028140) in view of Joergensen (US 5,453,189).
Regarding Claim 11, Monforte Duart (‘140) teaches a press assembly for producing plant-based beverages (See Abs., paras. 1, 36-39 and 64 and FIGs 1-2.), 

    PNG
    media_image1.png
    569
    257
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    420
    279
    media_image2.png
    Greyscale


the assembly comprising: a tubular filter having a porous side wall (See FIGs 1-2, filter beaker #2 with porous filtering side wall areas #3 coupled to receptacle #1.), a closed bottom end (See FIGs 1-2, closed bottom end of #2.) having a removable stopper (See FIGs 1-2, removable plunger/pestle #6.), and an open top end (See FIGs 1-2, open top end of #2.); a receptacle configured to receive and retain liquids (See FIGs 1-2, filter beaker #2 coupled to receptacle #1.), the receptacle having a top rim defining an open mouth (See FIGs 1-2, receptacle #1 with top rim and open mouth.); wherein the tubular filter is configured to hang from the top rim of the receptacle, such that the tubular filter extends into an interior of the receptacle (See FIGs 1-2 where beaker with filter portion #3 extends into #1 and extends from the top rim of #1.); and a standalone plunger (See FIGs 1-2, #6.), however, fails to expressly teach having one or more wiper blades extending radially from a shaft, the one or more wiper blades having a peripheral shape conforming to an inner shape of the tubular filter, such that the plunger is configured to press contents of the tubular filter toward the closed bottom end, causing liquids in the contents to pass through the porous side wall.
Monforte Duart (‘140) teaches a plunger/pestle having an o-ring on its perimeter that in combination with the plunger completely occupies the cross-section of the beaker/filter.  Thus, it would have been obvious this o-ring functions like a wiper within the broad language of the claims.  
Joergensen (‘189) teaches a method of filtering wherein a plunger has wiper blade(s) and a second end has a removable stopper that can be separated from the filtering apparatus for cleaning and repair (See Abs., col. 2, ll. 28-45 and col. 4, ll. 11-16 and  FIG-2, filter insert #1 with wiper blade(s) #5 and removable bottom part #2 that it attachable by grip/locking means #9 to grip/locking means #8.).

    PNG
    media_image3.png
    605
    651
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time of filing to provide Monforte Duart’s (‘140) filter apparatus in view of Joergensen (‘189) with wiper(s) and a closed second end so the material to be filtered can be forced to the bottom of the filter for separation and subsequent cleaning/repair of the apparatus.  Making any selection and adjustment of the configuration would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a method that can effectively separate solid and liquid parts of a mixture and cleaning/repair of the article.
Regarding Claim 12, Monforte Duart (‘140) teaches wherein the tubular filter is cylindrical (See FIGs 1-2, tubular #2.)
Regarding Claim 13, Monforte Duart (‘140) teaches the assembly discussed above, however, fails to expressly teach wherein the removable stopper comprises a threaded block.
Joergensen (‘189) teaches a press assembly wherein a second end has a threaded removable stopper that can be separated from the filtering apparatus for cleaning and repair (See Abs., col. 2, ll. 28-45 and col. 4, ll. 11-16 and  FIG-2, filter insert #1 with wiper blade(s) #5 and removable bottom part #2 that it attachable by grip/locking means #9 to grip/locking means #8.).
It would have been obvious to a person having ordinary skill in the art at the time of filing to provide Monforte Duart’s (‘140) filter apparatus with a threaded removable closed second end so the material to be filtered can be forced to the bottom of the filter for separation and subsequent cleaning/repair of the apparatus.  Making any selection and adjustment of the configuration would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a an assembly that can effectively separate solid and liquid parts of a mixture and cleaning/repair of the article.
Regarding Claim 14, Monforte Duart (‘140) teaches wherein the plunger has a concave bottom (See FIGs 1-2, concave bottom of #6.).
Regarding Claim 15, Monforte Duart (‘140) teaches wherein the plunger comprises a rigid inner frame covered by a resilient outer body (See FIGs 1-2.).
Regarding Claim 16, Monforte Duart (‘140) teaches a press assembly for producing plant-based beverages (See Abs., paras. 1, 36-39 and 64 and FIGs 1-2.), 

    PNG
    media_image1.png
    569
    257
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    420
    279
    media_image2.png
    Greyscale

the assembly comprising: a tubular filter having a porous side wall (See FIGs 1-2, filter beaker #2 with tubular porous filtering areas #3 coupled to receptacle #1.), a closed bottom end (See FIGs 1-2, closed bottom end of #2.), and an open top end (See FIGs 1-2, open top end of #2.); a receptacle configured to receive and retain liquids (See FIGs 1-2, filter beaker #2 coupled to receptacle #1.), the receptacle having a top rim defining an open mouth (See FIGs 1-2, receptacle #1 with top rim and open mouth.); a sleeve having an upper rim at a first open end and a lower interface at a second open end (See FIGs 1-2.), wherein the tubular filter is configured to hang from the upper rim (See FIGs 1-2 where beaker with filter portion #3 extends into #1 and extends from the top rim.), such that the tubular filter extends into the sleeve (See FIGs 1-2.), and wherein the lower interface is configured to mate with the top rim of the (See FIGs 1-2.) and a standalone plunger (See FIGs 1-2, #6.), however, fails to expressly disclose having one or more wiper blades extending radially from a shaft, the one or more wiper blades having a peripheral shape conforming to an inner shape of the tubular filter, such that the plunger is configured to press contents of the tubular filter toward the closed bottom end, causing liquids in the contents to pass through the porous side wall.
Joergensen (‘189) teaches a method of filtering wherein a plunger has wiper blade(s) and a second end has a removable stopper that can be separated from the filtering apparatus for cleaning and repair (See Abs., col. 2, ll. 28-45 and col. 4, ll. 11-16 and  FIG-2, filter insert #1 with wiper blade(s) #5 and removable bottom part #2 that it attachable by grip/locking means #9 to grip/locking means #8.).

    PNG
    media_image3.png
    605
    651
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time of filing to provide Monforte Duart’s (‘140) filter apparatus in view of Joergensen (‘189) with wiper(s) and a closed second end so the material to be filtered can be forced to the bottom of the filter for separation and subsequent cleaning/repair of the apparatus.  Making any selection and adjustment of the configuration would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a method that can effectively separate solid and liquid parts of a mixture and cleaning/repair of the article.
Regarding Claim 18, Monforte Duart (‘140) teaches wherein the plunger has a concave bottom (See FIGs 1-2, concave bottom of #6.).
Regarding Claim 19, Monforte Duart (‘140) teaches wherein the lower interface of the sleeve comprises a resilient lip configured to extend downward around the top rim of the receptacle (See FIGs 1-2 where beaker with filter portion #3 extends into #1 and extends from the top rim.).
Regarding Claim 20, Monforte Duart (‘140) teaches wherein the tubular filter is configured to hang from the top rim of the receptacle, such that the tubular filter extends into an interior of the receptacle (See FIG-1 where rim/flange #5 extends onto the ridge of beaker #1 with tubular filter #2 extending into beaker #1.).
Regarding Claim 21, Monforte Duart (‘140) teaches wherein the tubular filter further comprises a peripheral flange extending from the open top end (See FIGs 1-2, flange of #2.).
Regarding Claim 22, Monforte Duart (‘140) teaches wherein the tubular filter is configured to hang from the top rim of the receptacle by the peripheral flange (See FIGs 1-2 where beaker with filter portion #3 extends into #1 and extends from the top rim of #1.).
Regarding Claim 24, Monforte Duart (‘140) teaches the assembly discussed above, however, fails to expressly disclose wherein the tubular filter is further configured to allow passage of the one or more wiper blades of the plunger completely through the bottom end when the stopper is removed.
Joergensen (‘189) teaches a method of filtering wherein a plunger has wiper blade(s) and a second end has a removable stopper that can be separated from the filtering apparatus for cleaning and repair (See Abs., col. 2, ll. 28-45 and col. 4, ll. 11-16 and  FIG-2, filter insert #1 with wiper blade(s) #5 and removable bottom part #2 that it attachable by grip/locking means #9 to grip/locking means #8.).
It would have been obvious to a person having ordinary skill in the art at the time of filing to provide Monforte Duart’s (‘140) filter apparatus in view of Joergensen (‘189) with wiper(s) and a closed second end so the material to be filtered can be forced to the bottom of the filter for separation and subsequent cleaning/repair of the apparatus.  Making any selection and adjustment of the configuration would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a method that can effectively separate solid and liquid parts of a mixture and cleaning/repair of the article.
Regarding Claim 25, Monforte Duart (‘140) teaches wherein the standalone plunger further includes a pommel portion at one end of the shaft, the pommel portion having a flat upper face, such that the plunger is configured to stand upright when the pommel portion is placed on a supporting surface (See FIGs 1-2.).
Regarding Claim 26, Monforte Duart (‘140) teaches wherein the tubular filter further comprises a peripheral flange extending from the open top end (See FIGs 1-2, flange #2.).
Regarding Claim 27, Monforte Duart (‘140) teaches wherein the tubular filter is configured to hang from the top rim of the receptacle by the peripheral flange (See FIGs 1-2 where beaker with filter portion #3 extends into #1 and extends from the top rim of #1.).
Regarding Claim 29, Monforte Duart (‘140) teaches the assembly discussed above, however, fails to expressly disclose wherein the tubular filter is further configured to allow passage of the one or more wiper blades of the plunger completely through the bottom end when the stopper is removed.
Joergensen (‘189) teaches a method of filtering wherein a plunger has wiper blade(s) and a second end has a removable stopper that can be separated from the filtering apparatus for cleaning and repair (See Abs., col. 2, ll. 28-45 and col. 4, ll. 11-16 and  FIG-2, filter insert #1 with wiper blade(s) #5 and removable bottom part #2 that it attachable by grip/locking means #9 to grip/locking means #8.).
It would have been obvious to a person having ordinary skill in the art at the time of filing to provide Monforte Duart’s (‘140) filter apparatus in view of Joergensen (‘189) with wiper(s) and a closed second end so the material to be filtered can be forced to the bottom of the filter for separation and subsequent cleaning/repair of the apparatus.  Making any selection and adjustment of the configuration would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a method that can effectively separate solid and liquid parts of a mixture and cleaning/repair of the article.
Regarding Claim 30, Monforte Duart (‘140) teaches wherein the standalone plunger further includes a pommel portion at one end of the shaft, the pommel portion having a flat upper face, such that the plunger is configured to stand upright when the pommel portion is placed on a supporting surface (See FIGs 1-2.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
July 29, 2021